 Case 3:20-cv-01082-SMY Document 8 Filed 10/30/20 Page 1 of 4 Page ID #127




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

FREDERICK STEWART, #R74349,                     )
                                                )
                      Plaintiff,                )
       vs.                                      )      Case No. 20-01082-SMY
                                                )
ROB JEFFREYS, et al.                            )
                                                )
                      Defendants.               )

                          MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Frederick Stewart, previously an inmate of the Illinois Department of

Corrections (“IDOC”), filed the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged

deprivations of his constitutional rights. The case is before the Court for preliminary

review of the Complaint under 28 U.S.C. § 1915A, which requires the Court to screen

prisoner Complaints to filter out nonmeritorious claims. 28 U.S.C. § 1915A(a). Any

portion of the Complaint that is legally frivolous, malicious, fails to state a claim for relief,

or requests money damages from an immune defendant must be dismissed. 28 U.S.C.

§ 1915A(b).

                                          Discussion

       To survive preliminary review under § 1915A, a Complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief” and must

include “enough facts to state a claim to relief that is plausible on its face.” Fed. R. Civ. P.

8(a)(2); Bell Atlantic Corp. v. Twombly , 550 U.S. 544, 547 (2007). Rule 8(d) requires “simple,

concise, and direct” allegations. FED. R. CIV. P. 8(d)(1). In other words, the Complaint has
 Case 3:20-cv-01082-SMY Document 8 Filed 10/30/20 Page 2 of 4 Page ID #128




to “give defendants fair notice of the claims against them and the grounds for supporting

the claims.” Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011) (citation omitted); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       Plaintiff’s Complaint is far from simple, concise, or direct. It purports to state

claims against 33 defendants and totals 117 pages with exhibits. (Doc. 1). Additionally,

Plaintiff fails to associate his claims with specific defendants. See Matz v. Klotka, 769 F.3d

517, 528 (7th Cir. 2014) (“[I]ndividual liability under § 1983 requires personal involvement

in the alleged constitutional deprivation”) (internal citations and quotation marks

omitted); see also Pepper v. Village of Oak Park, 430 F.3d 806, 810 (7th Cir. 2005) (“[T]o be

liable under § 1983, the individual defendant must have caused or participated in a

constitutional deprivation.”). For these reasons, the Complaint will be dismissed without

prejudice and with leave to amend.

                                        Disposition

       Plaintiff’s Complaint is DISMISSED without prejudice. Plaintiff is GRANTED

leave to file a First Amended Complaint on or before NOVEMBER 30, 2020. The First

Amended Complaint will be subject to review pursuant to 28 U.S.C. § 1915A.

       Should Plaintiff file a First Amended Complaint, it is strongly recommended that

he use the civil rights complaint form designed for use in this District. He should label

the form “First Amended Complaint” and use the case number for this action (No. 20-cv-

01082-SMY). Further, Plaintiff should identify each defendant in the case caption and

include sufficient allegations against each defendant to describe what the defendant did

or failed to do to violate his constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624,

                                              2
 Case 3:20-cv-01082-SMY Document 8 Filed 10/30/20 Page 3 of 4 Page ID #129




627 (7th Cir. 1990) (a successful complaint generally alleges “the who, what, when, where,

and how ....”), and as much as possible, include the relevant facts in chronological order,

inserting each defendant’s name where necessary to identify the actors and each

defendant’s actions.    An amended complaint supersedes and replaces the original

complaint, rendering the original complaint void. See Flannery v. Recording Indus. Ass’n

of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). Therefore, the Court will not accept piecemeal

amendments to the original Complaint – the First Amended Complaint must stand on its

own, without reference to any previous pleading, and Plaintiff must re-file any relevant

exhibits he wishes the Court to consider. To facilitate Plaintiff’s compliance with this

Order, the Clerk of Court is DIRECTED to mail Plaintiff a civil rights complaint form.

        If Plaintiff fails to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the case will be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his

claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal will count as

one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment

includes the payment of costs under 28 U.S.C. §1915, he will be required to pay the full

amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the

Clerk of Court and the opposing party informed of any change in his address; the Court

                                              3
 Case 3:20-cv-01082-SMY Document 8 Filed 10/30/20 Page 4 of 4 Page ID #130




will not independently investigate his whereabouts. This shall be done in writing and

not later than 7 days after a transfer or other change in address occurs. Failure to comply

with this order will cause a delay in the transmission of court documents and may result

in dismissal of this action for want of prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 30, 2020

                                                  s/ Staci M. Yandle_____
                                                  STACI M. YANDLE
                                                  United States District Judge




                                             4
